DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims recite structure and therefore, is a system, steps in is therefore a process/method and a non-transitory computer readable medium. The claim(s) recite(s) “activate…, obtain…, assess, determine and update.  The steps listed before, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation but for the recitation of generic computer components.  That is, other than reciting “processor” nothing in the claim element precludes the step from practically being performed in the human mind.  For example, but for the “processor”, the claim encompasses activate a game, obtain, assess, determine and update information.  Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites a mental process.  All steps are purely mental.  These limitations can be performed in the mind or an act performed by a human.  Thus, the claims further recite a mental process.  Step 2A Prong Two: The claim recites the additional elements of 1) using a processor to perform the activating a game, obtain, assess, determine and update information.  This judicial exception is not integrated into a practical application because the limitations can be performed in the mind or an act performed by a human. The processor and display in both steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  This generic processor is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to the abstract idea.  Step 2B: As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e. mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  No, the claim does not provide an inventive concept (significantly more than the abstract idea).  The claim is ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto WO0074572 (A1).
Referring to claims 1, 9 & 10, Yamamoto discloses a processor (14) configured to: activate a sugoroku including a plurality of squares linking a starting square with a finishing square, and configured to direct a piece of a user to be advanced through the squares from the Starting square toward the finishing square (page 11 line 5 to page 12 line 15 and figure 15); obtain measurement data including biological 10 information of the user and a time of day of measurement or a location of measurement at which the biological information has been measured: assess an evaluation value based on whether or not the time of day of measurement or the location of measurement of the obtained measurement data satisfies a predetermined condition (page 11 line 5 to page 12 line 15 and figure 15); determine a number of squares through which the piece is to be advanced in the sugoroku, based on the assessed evaluation value (page 11 line 5 to page 12 line 15 and figure 15); and update location information indicating a square at which the piece is located, based on the determined number of squares (page 11 line 5 to page 12 line 15 and figure 15).
Referring to claim 2, Yamamoto discloses wherein the processor is further configured to award a point to the user when the square indicated by the Location information has become the finishing square (page 11 line 5 to page 12 line 15 and figure 15).
Referring to claim 3, Yamamoto discloses wherein the processor is further configured to obtain health information indicating a health state of the user, and assesses the evaluation value based on the obtained measurement data and the health information (page 11 line 5 to page 12 line 15 and figure 15).
Referring to claim 4, Yamamoto discloses wherein the processor is further configured to assess the evaluation value as a first value when the obtained measurement data does not satisfy a predetermined condition that is based on the obtained health information (page 11 line 5 to page 12 line 15 and figure 15), and assesses the evaluation value as a second value higher in evaluation than the first value when the obtained Measurement data satisfies the predetermined condition that is based on the obtained health information (page 11 line 5 to page 12 line 15 and figure 15).
Referring to claim 5, Yamamoto discloses wherein the processor is further configured to determine the number of squares through which the piece is to be advanced as a first number when the evaluation value is determined as the first value (page 11 line 5 to page 12 line 15 and figure 15), and determines the number of Squares through which the piece is to be advanced as a second number greater than the first number when the evaluation value is determined as the second value (page 11 line 5 to page 12 line 15 and figure 15).
Referring to claim 6, Yamamoto discloses wherein the measurement data includes a blood pressure and the time of day of measurement (page 11 line 5 to page 12 line 15 and figure 15).
Referring to claim 7, Yamamoto discloses wherein the measurement data includes a blood pressure and the location of measurement (page 11 line 5 to page 12 line 15 and figure 15).
Referring to claim 8, Yamamoto discloses wherein the measurement data includes a body weight and the time of day of measurement (page 11 line 5 to page 12 line 15 and figure 15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715